Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communication (16/383,428) filed on 05/01/2019.
Claims 1-16 are pending.
Claims 1, 3, 6, 9, 11 and 14 are amended.
Claims 1-16 will be examined.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Response to Amendment
The 35 U.S.C. 112 (b) rejections are withdrawn in view of applicant’s amendment.

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation are: a debugging instruction receiving module configured to receive instructions for performing debugging of a first program and a debugger allocation module configured to allocate a debugger module corresponding to an execution context of the first program in claim 1 as all the elements reside in a server that is hardware.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed element “the debugger allocation module: allocates the native debugger module … and allocates the virtual machine debugger module … wherein a time determining the execution context of the first program comprises a time when the instruction for performing debugging of the first program are received, and a time when a call between the native programs and the virtual machine program occurs” is not supported by the specification.  The specification disclose the time of shipment for basic function of the server in pars. 0063 and 0074. The specification discloses “when a plurality of virtual machines or languages of a plurality of virtual machine programs are used, respective debugger modules may be individually connected to the integrated development environment interface at times when the respective debugger modules are allocated in par. 0114.  The specification discloses the allocated 
Claims 2-8 and 10-16 are also rejected for failing to cure the deficiencies of parent claims 1 and 9 respectively.
For examination purposes, examiner will interpret “a time determining the execution context of the first program comprises a time when the instructions for performing debugging of the first program are received, and a time when a call between the native programs and the virtual programs occurs” as execution time when executing debug instructions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable Davis et al. (US Publication No. 2012/0331351), in view of Yang-Seon Lee (KR20070068232, hereinafter Lee) and further in view of David M. Alpern (US Publication No. 2008/0141222).

As to claims 1 and 9, Davis teaches a server for debugging native programs and virtual machine programs in an integrated development environment (IDE) [Davis, par. 0005 wherein some IDEs are able to debug code running in a virtual machine runtime environment and in a native runtime in a single debug session.  This is called interoperative debugging; see also par. 0057], the server comprising a processor and a memory communicatively coupled with the processor [Davis, Fig. 3], wherein the processor is configured to implement:
an integrated development environment interface providing unit configured to provide an integrated development environment interface [Davis, Fig. 4; see also par. 0033]; and
an integrated debugging unit configured to provide integrated debugging between the native programs and the virtual machine programs [Davis, par. 0024, a set of  debug APIs, debugger 106 and debuggee 108], wherein the integrated debugging unit comprises:
a debugging instruction receiving module configured to receive instructions for performing debugging of a first program from the integrated development environment interface [Davis, par. 0026 wherein stepping manager can include a module that receives a single step request … and the start frame base and address … debug monitor can route debug events to a corresponding debugger; Fig. 4, source code component is a first program] wherein the first program comprises the native programs and the virtual machine programs [Davis, par. 0005]; and
a debugger allocation module configured to allocate a debugger module corresponding to an execution context of the first program to the integrated development environment interface if the debugging instruction receiving module receives the instructions for performing debugging of the first program [Davis, Fig. 1 and par. 0023-0028 wherein debugger 106 can include one or more of a native runtime debugger, an interpreter debugger, a stack provider and one or more managed runtime debuggers, etc. Debug monitor can route debug events to a corresponding debugger.  Events generated in native runtime debuggee can be routed by managed runtime debugger to native runtime debugger …; the type of code (native or virtual machine) is executed context];
wherein the debugger module is a native debugger module [Davis, par. 0028] or a virtual machine debugger module [Davis, par. 0028], and 
wherein the debugger allocation module:
allocates the native debugger module to the integrated development environment interface if the execution context of the first program relates to the native programs [Davis, par. 0028 wherein each runtime debugger instance is responsible for understand and implementing debugging of a particular runtime debuggee.  That is, a managed runtime debugger debugs code running within the managed runtime, a native runtime debugger debugs code running on the native runtime within a debuggee process and so on; see also par. 0030], and
allocates the virtual machine debugger module to the integrated development environment interface if the execution context of the first program relates to the virtual machine programs [Davis, par. 0028 wherein each runtime debugger instance is responsible for understand and implementing debugging of a particular runtime debuggee.  That is, a managed runtime debugger debugs code running within the managed runtime, a native runtime debugger debugs code running on the native runtime within a debuggee process and so on; see 112(b) rejection],
wherein a time determining the execution context of the first program comprises a time when the instructions for performing debugging of the first program are received, and a time when a call between the native programs and the virtual programs occurs.
Davis discloses debug native code; a native debugging is implemented by OS and virtual debugging is implemented in a virtual machine environment. Davis does not explicitly specify debugging a virtual machine program in the debugging system; however, in an analogous art of The software program using the integrated development environment is developed.  The 
virtual machine programs [Lee, pars. 0021 wherein receiving the intermediate code and produces the virtual machine code or the native code (it the hereinafter says to be “final code”) according to the final code option for the virtual machine, the native machine, and the center code execution machine … the emulator emulating the virtual machine code using the virtual machine and emulates the native code using the native machine and emulates the intermediate code using the center code execution machine, the intermediate code is controlled by the emulator.  The debugging/executor provides the intermediate code or final code to the debugger and the debugger controls thee emulator and it debugs the intermediate code or the final code and it provides the intermediate code or the final code to the emulator and executes the intermediate code or the final code]
an integrated debugging unit configured to provide integrated debugging between the native programs and the virtual machine programs [Lee, par. 0021 and Drawing 1], wherein the integrated debugging unit comprises:
a debugging instruction receiving module configured to receive instructions for performing debugging of a first program from the integrated development environment interface, wherein the first program comprises the native programs and the virtual machine programs [Lee, par. 0021];
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Davis and Lee are in the same field of endeavor such as debug optimization to provide method and system which providing n-way runtime interoperative debugging that support virtual machine program.

wherein a time determining the execution context of the first program comprises a time when the instructions for performing debugging of the first program are received, and a time when a call between the native programs and the virtual programs occurs [Alpern, par. 0040-0041 wherein debugging information includes contents of memory locations at a particular stage of execution, a call stack of VMs or routines that have been invoked but not yet ended at the particular stage of execution, lists of objects associated with one or more routines or virtual machines, tracing information, and time profile information, among others; the time profile information is interpreted as a time determining and a time when a call occurs. See 112(a) rejection for examiner interpretation of “a time”, see also Alpern, par. 0044, 0063-0065, 0074-0082, 0087-0090].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Davis, Lee and Alpern are in the same field of endeavor such as debug optimization to provide method and system which provide n-way runtime interoperative debugging by using debug information comprises time profile information in an intuitive manner.

As to claims 2 and 10, Davis, Lee and Albert teach the server of claim 1, wherein the debugger allocation module: 
determines the execution context of the first program if the instructions for performing debugging of the first program are received [Davis, par. 0026 wherein stepping ;
determines the debugger module corresponding to the determined execution context [Davis, par. 0026 wherein debug monitor can route debug events to a corresponding debugger]; and
allows for providing debugging by the determined debugger module via the integrated development environment interface [Davis, par. 0026].

As to claims 3 and 11, Davis, Lee and Albert teach the server of claim 1, wherein the debugger allocation module: 
re-determines the execution context of the first program if the call between the native programs and the virtual machine programs occurs [Davis, par. 0021-0022 wherein if the code running on Runtime Debugger A calls into code running on Runtime Debugger B, Runtime Debugger B can detect that control has transitioned into Runtime Debugger B and can take control of the debug operation; par. 0031 wherein runtimes that need more dynamic interactions between the runtime and the debugger such as interpreter or virtual machine runtime environments can expose data structures at well-known locations to allow the corresponding debugger to read the data structures using out-of-process read memory APIs at debug time.  A corresponding runtime debugger can read from and write to the data structures to affect runtime behavior];
re-determines the debugger module corresponding to the re-determined execution context [Davis, par. 0031]; and
allows for providing debugging by the re-determined debugger module via the integrated development environment interface [Davis, par. 0032 a JIT based runtime can expose data structures in ways that the debugger can access them using out-of-process APIs].

As to claims 4 and 12, Davis, Lee and Albert teach the server of claim 1, wherein the debugger allocation module: 
identifies whether the allocated native debugger module or virtual machine debugger module is connected to the integrated development environment interface [Davis, par. 0033]; and
connects the allocated native debugger module or virtual machine debugger module to the integrated development environment interface if the allocated native debugger module or virtual machine debugger module is not connected to the integrated development environment interface [Davis, par. 0033].

As to claims 5 and 13, Davis, Lee and Albert teach the server of claim 1, wherein the integrated debugging unit further comprises a debugging information storage module, and wherein the debugger allocation module stores debugging information about the allocated native debugger module [Davis, par. 0026] or virtual machine debugger module in the debugging information storage module.

As to claims 6 and 14, Davis, Lee and Albert teach the server of claim 5, wherein the debugger allocation module transmits the debugging information stored in the debugging information storage module to the native debugger module [Davis, par. 0026] or virtual machine debugger module allocated to the integrated development environment interface by the call between the native programs and the virtual machine programs.

As to claims 7 and 15, Davis, Lee and Albert teach the server of claim 5, wherein the debugging information comprises at least one of memory status information, register status information, debugging command information, and brake-point information [Davis, par. 0030].

As to claims 8 and 16, Davis, Lee and Albert teach the server of claim 1, wherein the execution context comprises programming language information and type information of a program currently being debugged among the first program [Davis, par. 0030-0031].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINA HUYNH/Examiner, Art Unit 2199             

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199